DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 10-14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over JP 3202305 U, taken together with either Aghnides ‘016 or Freeman et al ‘037.
JP 3202305 U (English Abstract; Figs. 2, 3, 6, and 7) discloses a progressive-perforation-type crushing and refining structure comprising: a thin walled, pyramidal cone (see ref. Fig. 2) shaped (claim 5) primary crushing and refining structure (40), and a secondary crushing and refining structure (50) arranged downstream from the primary crushing and refining structure, the space between the primary and secondary structures forming a buffer space, and each of the primary and secondary crushing and refining structures having a plurality of micro-pore channels therethrough that are used to crush and refine the bubbles in the fluid to create a mass of microbubbles within the fluid delivered from the device.  The cone shape of the primary crushing and refining structure has its apex pointing away from the secondary crushing and refining structure (claim 3).  The pyramidal structure of the primary crushing and refining structure (40) also includes a first ring at an outer edge thereof (see Fig. 2) for accommodating the structure within the housing of the device (claims 6, 8, and 10).  The secondary crushing and refining structure (50) has a positioning edge at its outer edge to correctly position the element within the passageway of the housing (claim 11, see Fig. 6), the positioning edge of the secondary crushing and refining structure being clamped and fixed in place (claim 17) between the first ring portion of the primary crushing and refining structure and a final crushing and refining structure (60) that is located at the downstream end of the device.  The placement of the final crushing and refining structure on the downstream side of the secondary crushing and refining structure creating a transition space between the secondary and final crushing and refining structures (claims 12, 14, 16, see Fig. 6).  JP 3202305 U fails to specifically disclose that at least one quarter of the micro-pore channels of the primary and secondary crushing and refining structures are arranged in an overlapped or superposed manner in the flow direction of the fluid through the device.
Aghnides ‘016 (Figs. 2 and 3) or Freeman et al (Figs. 1, 2, 5; col. 4, lines 11-18) each alternatively disclose liquid aerators for placement on the downstream, outlet end of a liquid conveyance conduit to produce a product stream with a multiplicity of tiny bubbles contained in the dispensed liquid stream.  Aghnides ‘016 (23,24 in Fig. 2; 33,34 in Fig. 3) and Freeman et al (10,24 in Figs. 1,2, and 5) each alternatively disclose crushing and refining structures for acting on the fluid stream flowing therethrough, wherein the orifices in the structures are aligned to a degree of at least 25% to provide highly disrupted fluid streams without suffering an undue pressure drop across the device.  It would have been obvious for an artisan at the time of the filing of the application, to modify the micro-pore placement within the primary and secondary crushing and refining structures of JP 3202305 U, to have at least 25% of the micro-pores therein in alignment, such that the device would produce a product stream with a great number of microbubbles therein, without causing a high degree of pressure drop across the device, which is well known within the art to cause high energy usage due to pumping requirements to compensate for the increased pressure drop of the device.
It is noted that the reference combination fails to provide a specific recitation of the micro-pore diameter being 0.2 mm to 0.8 mm, as recited by instant claim 2.  It is noted that the reference combination applied herein does clearly disclose the subject matter added by instant claims 7 and 13, which depend from claim 2.  With regard to the specific micro-pore size range as set forth by instant claim 2, absent an unexpected showing of criticality, constructing the primary and secondary crushing and refining structures having orifices within the unremarkable range of 0.2 mm to 0.8 mm, would have been considered an obvious result of routine experimentation for an artisan at the time of the filing of the application, given the teachings found within the reference combination, and the general state of the art at the time of the filing of the instant application.
Claims 4, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the reference combination as applied to claims 1-3, 5-8, 10-14, 16, and 17 above, and further in view of Ruhnke.
The reference combination as applied to claims 1-3, 5-8, 10-14, 16, and 17 above, substantially discloses applicant’s invention as recited by instant claims 4, 9, and 15, except for the secondary crushing and refining structure being formed as a cone with the apex thereof pointing away from the first crushing and refining structure, as required by instant claim 4.  It is noted that the primary reference combination does clearly disclose the subject matter of instant claims 9 and 15, which depend from claim 4, as discussed in paragraph 3 above. 
Ruhnke (6 and 7 in Fig. 1) discloses a faucet aerator having a primary crushing and refining structure (6) and a secondary crushing and refining structure (7), both of which are convex in form and wherein the high points of the convex structures are aimed away from one another to create a buffer space between the primary and secondary structures.  Wherein the primary reference combination as applied to claims 1-3, 5-8, 10-14, 16, and 17 above, teaches a primary crushing and refining structure in the form of a conical, pyramid that points away from the secondary crushing and refining structure, in view of the teaching by Ruhnke that both structures should be arranged to each point away from the other and to form a substantial buffer space between the two structures, it would have been obvious for an artisan at the time of the filing of the application, to modify the form of the secondary crushing and refining structure of the primary reference combination, to have the same general conical, pyramidal shape as the primary crushing and refining structure, and to point the apex of the secondary structure away from the primary structure, in view of Ruhnke, since such would provide the most functional buffer space between the structures, allowing for a multitude of bubble collisions within the buffer space to optimize the formation of microbubbles by the device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S BUSHEY whose telephone number is (571)272-1153. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S.B/12-17-22
							/CHARLES S BUSHEY/                                                                            Primary Examiner, Art Unit 1776